COLEMAN, J.
The appellant as the assignee of a rent note sued to recover from - appellees the proceeds of cotton sold to them by the sub-tenants, in payment of certain rental notes, given by them to the tenant in chief, and which had been transferred by him to the defendants. The defendants pleaded specially notice to the superior landlord and to the plaintiff as assignee, as provided in section 3067 of the Code of 1886, (Code of 1896, § 2714.) The court overruled a demurrer to this plea, and this ruling is the only assignment of error. We have examined the plea and hold that neither of the grounds of demurrer was well taken. — Starke v. Bernheim, 102 Ala. 464. It might have been more definite in stating the name of the agent of the sub-tenants, but this defect, if it be such, was not raised against the plea. The record shows that the replication to the plea was abandoned. We will not consider its sufficiency.
Affirmed.